NEWS RELEASE FOR IMMEDIATE RELEASE: PARKERVISION, INC. ANNOUCES PUBLIC OFFERING OF COMMON STOCK Jacksonville, Fla., November 9, 2009 – ParkerVision, Inc. (Nasdaq: PRKR) (“ParkerVision”) today announced that it intends to offer shares of common stock in an underwritten public offering. Piper Jaffray & Co. (“Piper Jaffray”) is acting as the sole underwriter and manager of the offering. The offering is being made pursuant to an effective shelf registration statement filed with the Securities and Exchange Commission on September 14, 2009. A prospectus supplement relating to the offering will be filed with the Securities and Exchange Commission. When available, copies of the prospectus supplement and accompanying base prospectus relating to the offering may be obtained from the Securities and Exchange Commission at http://www.sec.gov, or from Piper Jaffray & Co. at 800 Nicollet Mall, Suite 800, Minneapolis, MN 55402 or by calling (800) 747-3924. This press release does not constitute an offer to sell, or the solicitation of an offer to buy, shares of common stock.Furthermore, ParkerVision will not sell any of the common stock and has been advised by Piper Jaffray that its underwriter and its affiliates will not sell any of the common stock in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to the registration or qualification of the shares under the securities laws of any such state or jurisdiction. About ParkerVision, Inc.
